RESOLUCIÓN.
Por cuanto, la Ley del Congreso de los Estados Unidos, de abril 7,1874, capítulo 80, párrafo 2, (18 Stat. at L., 27, 28) con respecto a las apelaciones y recursos por causa de error de las Cortes Supremas ele los Territorios, determina:
“Que en una apelación la corte inferior preparará y certificará una relación de' los-hechos del caso en forma de veredicto especial en lugar de toda la prueba, así como también de las órdenes (rulings) dictadas por la corte sobre admisión y denegación de pruebas a las cuales se haya tomado excepción, y será remitida al Tribunal Supremo en unión de la transcripción de autos y de la sentencia o decreto. ’ ’
Por cuanto este caso fué resuelto a virtud de demanda y excepciones previas formuladas a la misma, sin haberse celebrado juicio, ni existir hecho o prueba que haya necesidad de certificar.
Por tanto no ha lugar a preparar un proyecto de exposi-ción del caso en forma de veredicto especial, por ser suficien-tes las alegaciones de las partes a los efectos de la apelación.

No ha lugar a preparar un proyecto de expo-sición del caso en forma de veredicto especial.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutchison.